Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 21, 2020

                                     No. 04-20-00597-CR

                                       Richard LARES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CR-10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding


                                        ORDER
         On December 21, 2020, the district clerk filed a notification of late record requesting
additional time to prepare and file the clerk’s record. After consideration, we GRANT the
district clerk’s request and ORDER the district clerk to file the clerk’s record by January 20,
2021.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court